                                                  1 Matthew T. Cecil, Esq.
                                                    Nevada Bar No. 9525
                                                  2 Sydney R. Gambee, Esq.
                                                    Nevada Bar No. 14201
                                                  3 HOLLAND & HART LLP
                                                    9555 Hillwood Drive, 2nd Floor
                                                  4 Las Vegas, NV 89134
                                                    Phone: 702-222-2500
                                                  5 Fax: 702-669-4600
                                                    Email: mtcecil@hollandhart.com
                                                  6        srgambee@hollandhart.com
                                                  7   Attorneys for Defendants
                                                  8
                                                                                 UNITED STATES DISTRICT COURT
                                                  9
                                                                                          DISTRICT OF NEVADA
                                                 10
                                                       CAROL-LYN LIDDLE, an individual,                 Case No. 2-18-cv-00918-RFB-PAL
                                                 11
                                                                             Plaintiff,
                                                 12
                                                       v.                                               STIPULATION AND ORDER
                9555 Hillwood Drive, 2nd Floor




                                                 13                                                     EXTENDING TIME FOR
                                                       HARRY COWELL, an individual; ROCK                DEFENDANTS’ REPLY IN SUPPORT
                    Las Vegas, NV 89134




                                                 14    VAULT TOURS, INC., a Delaware                    OF MOTION TO DISMISS THE FIRST
HOLLAND & HART LLP




                                                       Corporation; DOE individuals 1 through 10;       AMENDED COMPLAINT (FAC)
                                                 15    and ROE business entities 11 through 20,
                                                                                                        (FIRST REQUEST)
                                                 16                          Defendants.
                                                 17

                                                 18           Plaintiff Carol-Lyn Liddle by and through her attorneys of record and Defendants Harry

                                                 19   Cowell and Vault Tours, Inc. by and through their attorneys of record hereby agree and stipulate

                                                 20   that Defendants shall file and serve their Reply in support of their Motion to Dismiss the First

                                                 21   Amended Complaint (FAC) filed on February 20, 2019 (ECF No. 37) on or before March 21,

                                                 22   2019.

                                                 23

                                                 24   ///

                                                 25

                                                 26   ///

                                                 27

                                                 28   ///
                                                                                                Page 1 of 2
                                                  1          The date currently set for Defendant to file their Reply is March 14, 2019. The Court has
                                                  2   not set a hearing date on the Motion.
                                                  3          IT IS SO STIPULATED.
                                                  4
                                                       Dated this 13th day of March 2019.            Dated this 13th day of March 2019.
                                                  5

                                                  6    /s/    Matthew T. Cecil                       /s/    Esther C. Rodriguez
                                                       Matthew T. Cecil, Esq.                        Esther C. Rodriguez, Esq.
                                                  7    Nevada Bar No. 9525                           Nevada Bar No. 6473
                                                       Sydney R. Gambee, Esq.                        RODRIGUEZ LAW OFFICES, P.C.
                                                  8    Nevada Bar No. 14201                          10161 Park Run Drive, Suite 150
                                                       9555 Hillwood Drive, 2nd Floor                Las Vegas, Nevada 89145
                                                  9    Las Vegas, Nevada 89134
                                                       Attorneys for Defendants                      Attorneys for Plaintiff
                                                 10

                                                 11

                                                 12
                9555 Hillwood Drive, 2nd Floor




                                                 13
                    Las Vegas, NV 89134




                                                 14                                               IT IS SO ORDERED:
HOLLAND & HART LLP




                                                 15
                                                                                                 ________________________________
                                                                                                 ______________________________________
                                                 16                                              RICHARD    F. BOULWARE,     II
                                                                                                 UNITED STATES   DISTRICT JUDGE
                                                 17                                              UNITED STATES DISTRICT JUDGE
                                                                                                  DATED this 14th of March, 2019.
                                                 18                                               DATED: _______________________________
                                                 19
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                Page 2 of 2
